Exhibit 10.5

 

AMENDMENT no. 3 to management AGREEMENT

 

This AMENDMENT NO. 3 TO MANAGEMENT AGREEMENT (this “Amendment”) is dated as of
August 4, 2016, by and among Starwood Property Trust, Inc., a Maryland
corporation (the “Company”), and SPT Management, LLC, a Delaware limited
liability company (the “Manager”).  Unless the context requires otherwise,
capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings assigned to them in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Manager are parties to that certain Management
Agreement, dated as of August 17, 2009 and as amended from time to time,
including by Amendment No. 1 to Management Agreement, dated as of May 7, 2012,
and Amendment No. 2 to Management Agreement, dated as of December 4, 2014 (the
“Agreement”);

 

WHEREAS, on August 1, 2013, the Company and the Manager amended the Investment
Guidelines;

 

WHEREAS, the Company and the Manager desire to further amend, and do hereby
further amend, the Investment Guidelines as set forth herein; and

 

WHEREAS, the amendments to the Investment Guidelines set forth herein have been
approved and adopted by the Board (including a majority of the Independent
Directors) and the Manager Investment Committee.

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

1.1       Investment Guidelines.  Section 6 of Exhibit A to the Agreement is
hereby amended and restated by replacing it in its entirety with the following:

 

“6.  Any investment by the Company of less than $150 million requires the
approval of the Company’s Chief Executive Officer.  Any investment by the
Company equal to or in excess of $150 million but less than $250 million
requires the approval of the Manager Investment Committee.  Any investment by
the Company equal to or in excess of $250 million but less than $400 million
requires the approval of the Board Investment Committee and the Manager
Investment Committee.  Any investment by the Company equal to or in excess of
$400 million requires the approval of the Board and the Manager Investment
Committee.  For purposes of this Section 6 of Exhibit A, the total amount of any
investment by the Company shall be equal to the Company’s committed loan amount
at the consummation of the transaction, minus any amount of exposure being sold
or financed off the Company’s balance sheet at the consummation of the
transaction.”







--------------------------------------------------------------------------------

 



1.2       Representations and Warranties.

 

(a)       The Company represents and warrants to the Manager that this
Amendment: (i) has been duly and validly executed and delivered by the Company;
and (ii) constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles related to or limiting creditors’ rights generally
and by general principles of equity.

 

(b)       The Manager represents and warrants to the Company that this
Amendment: (i) has been duly and validly executed and delivered by the Manager;
and (ii) constitutes the legal, valid and binding obligation of the Manager,
enforceable against the Manager in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles related to or limiting creditors’ rights generally
and by general principles of equity.

 

1.3       Ratification of Agreement.  Except as expressly provided in this
Amendment, all of the terms, covenants and other provisions of the Agreement are
hereby ratified and confirmed and shall continue to be in full force and effect
in accordance with their respective terms. 

 

1.4       Miscellaneous Provisions.  The provisions of Section 16
(Miscellaneous) of the Agreement shall apply mutatis mutandis to this Amendment.

 

[Remainder of page intentionally left blank.]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

 

Starwood Property Trust, Inc.

 

 

 

 

 

By:

/s/ Barry S. Sternlicht

 

 

Name:  Barry S. Sternlicht

 

 

Title:  Chief Executive Officer

 

 

 

 

SPT Management, LLC

 

 

 

 

 

 

By:

/s/ Andrew J. Sossen

 

 

Name:  Andrew J. Sossen

 

 

Title:  Authorized Signatory

 

[Amendment No. 3 to Management Agreement]

--------------------------------------------------------------------------------